COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Irma K. Ortega v. Ernest Dixon Murrah, d/b/a Murrah Properties

Appellate case number:    01-14-00651-CV

Trial court case number: 2013-17308

Trial court:              234th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Keyes, Huddle, and Lloyd

Date: January 19, 2017